DEFERRAL AGREEMENT
UNDER
THE ALLIANCE CAPITAL MANAGEMENT L.P.
ANNUAL ELECTIVE DEFERRAL PLAN
FOR
YEAR 2000 BONUS OR YEAR END COMMISSION PAYMENTS

          This agreement (the “Plan Agreement”) is entered between David Brewer
(“you”) and Alliance Capital Management L.P. (the “Company”) with respect to
your elective deferral of a portion of your Bonus or Year End Commission
Payments for the year 2000 under the Alliance Capital Management L.P. Annual
Elective Deferral Plan (the “Plan”).  You have elected to defer a portion of
your year 2000 Bonus or Year End Commission Payments as set forth in the
Deferral Election signed by you and submitted with this Plan Agreement (your
“Elective Deferral”) and in connection with that deferral you agree to the terms
set forth in this Plan Agreement.  The Plan provides a description of the terms
and conditions governing your Elective Deferral and all other aspects of your
participation in the Plan.  If there is any inconsistency between the terms of
this Plan Agreement and the terms of the Plan, the Plan’s terms completely
supersede and replace the conflicting terms of this Plan Agreement.  All
capitalized terms have the meanings given them in the Plan, unless specifically
stated otherwise in this Plan Agreement.

          1.       Crediting of Your Elective Deferral.  Your Elective Deferral
will be credited to you under the Plan as of the date such amount(s) would
otherwise have been paid to you absent your Deferral Election.

          2.       Crediting of Your Company Matching Contribution.  As of the
date that you are credited with the amount(s) constituting your Elective
Deferral, you shall also be credited with an additional amount equal to 20% of
those amount(s) (the “Company Matching Contribution”).

          3.       Conversion to Units.  Your Elective Deferral and related
Company Matching Contribution shall be converted into Units as soon as
practicable after such amounts are credited to you.  The price per Unit used for
such conversion shall be based on:

(i) For Units purchased from one or more holders of outstanding Units, the cost
paid by the Company for such Units as determined pursuant to the purchase and
pricing methodologies generally used under the Partners Plan, reduced, at the
discretion of the Committee, by the applicable commissions and purchase
transaction fees; and

(ii) For Units newly issued and acquired directly from Holding, a price equal to
the average regular session closing price of the Units reflected on the NYSE
composite tape for the December 31 following the relevant Deferral Election Date
(or, if such date is not a trading day on the NYSE, then the last preceding
trading day).

 

          4.       Distributions on Units.  Any quarterly or special
distribution paid with respect to Units credited to you shall also be credited
to you and shall be converted into additional Units at such intervals as may be
established by the Committee, but in any event no less frequently that
annually.  The price per Unit used for such conversion shall be based on:

(i) For Units purchased from one or more holders of outstanding Units, the cost
paid by the Company for such Units as determined pursuant to the purchase and
pricing methodologies generally used under the Partners Plan, reduced, at the
discretion of the Committee, by the applicable commissions and purchase
transaction fees; and

(ii) For Units newly issued and acquired directly from Holding, a price equal to
the average regular session closing price of the Units reflected on the NYSE
composite tape for the date such distributions are paid.

          5.       Your Account.  As of the date that you are credited with cash
amounts in respect of your Elective Deferral, Company Matching Contribution or
any distribution on Units credited to you in respect of your Elective Deferral
or Company Matching Contribution, those amounts shall be posted to a bookkeeping
account established under the Plan in your name (your “Plan Account”).  As of
the date that any such amounts are converted into Units, your Plan Account shall
be amended to reflect such conversion to Units.

          6.       Vesting.

          (a)      Elective Deferrals. Your Elective Deferral and all
distributions credited with respect to Units into which your Elective Deferral
has been converted, shall be 100% vested and non-forfeitable from and after the
date such Elective Deferral and distributions are credited to you.

           (b)     Company Match.  You shall become vested in your Company
Matching Contribution and all distributions credited with respect to Units into
which your Company Matching Contribution has been converted, in installments of
one-third of the amount of your Company Matching Contribution and such
distributions as of December 31 of each of 2001, 2002 and 2003, provided that
you remain in the employ of the Company or an affiliate as of each such December
31, except that the entire amount of your Company Matching Contribution and the
related distributions credited to you will fully vest if, prior to your
Termination of Employment, you die, incur a Disability or attain age 62.  In the
event of your Termination of Employment prior to age 62 other than due to death
or Disability, to the extent that any portion of your Company Matching
Contribution and related distributions is not vested as of the date of your
Termination of Employment, such unvested portion shall be forfeited by you.

          7.       Distribution.

           (a)     Distribution Election.  You are required to complete the
distribution section of your Deferral Election to designate the time and method
of distribution for the amounts covered by your Deferral Election and the
Company Matching Contribution and distributions relating to such amounts.  The
distribution instructions set forth in your Deferral Election shall be
irrevocable as to the amounts covered by such election; provided, however, that,
if you so request, the Committee may, in its sole discretion, allow you to amend
your distribution instructions to extend the deferral of the amounts covered by
your Deferral Election and the Company Matching Contribution and related
distributions, if such amendment is made at least one year prior to the
scheduled distribution commencement date for such amounts and the amendment
defers commencement of such distribution for at least three years beyond the
scheduled distribution commencement date.

          (b)      Uncertainty as to Distribution Commencement Date.  If, with
respect to amounts covered by your Deferral Election, you have failed to elect a
distribution commencement date or there exists any ambiguity as to the
distribution commencement date you have elected, such amounts (including the
relevant vested Company Matching Contribution) may be distributed to you after
the earlier of the date of your Termination of Employment or the third
anniversary of your Deferral Election Date, unless determined otherwise by the
Committee, in its sole discretion.

          (c)      Uncertainty as to Method of Payment.  If, with respect to
amounts covered by your Deferral Election, you have failed to elect a method of
payment or there exists any ambiguity as to the method of payment you elected,
the method of payment for such amounts (including the relevant vested Company
Matching Contribution) shall be lump sum, unless determined otherwise by the
Committee, in its sole discretion.

          (d)      Form of Distributions.  All distributions shall be paid
in-kind in the form of Units.

          8.       Financial Emergencies.  If you experience an Unforseeable
Financial Emergency, you may petition the Committee to (i) suspend any deferrals
required but not yet made under your Deferral Election and/or (ii) receive a
partial or full payout of you Account Balance.  The Committee shall have
complete discretion to accept or reject your petition and to determine the
amounts, if any, which may be paid out to you; provided, however, that the
payout shall not exceed the lesser of your Account Balance, or the amount
reasonably needed to satisfy the Unforseeable Financial Emergency.

          9.       Withdrawal Election.  You (or, after your death, your
Beneficiary) may elect, at any time, to withdraw all of your Account Balance,
less a withdrawal penalty equal to 10% of such amount.  This election can be
made at any time before or after your Retirement, Disability, death or
Termination of Employment, and whether or not you (or your Beneficiary) is in
the process of being paid pursuant to an installment payment schedule.  No
partial withdrawals of your Account Balance shall be allowed.  You (or your
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee. 
Once you have withdrawn your Account Balance your participation in the Plan
shall terminate and you shall not be eligible to participate in the Plan in the
future.

          10.     Beneficiary Designation.  You are encouraged to designate a
Beneficiary to receive your Account Balance under the Plan in the event of your
death.  You may do so by completing and signing a Beneficiary Designation Form
provided by the Committee and returning it to the Committee.  You shall have the
right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee's rules and
procedures, as in effect from time to time.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.  The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by you and accepted by the Committee
prior to your death.  No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.  In the event of your death, the amounts
relating to your Elective Deferral and the related Company Matching Contribution
as well as all other amounts comprising your Account Balance will be distributed
in accordance with your last Beneficiary Designation Form submitted and
acknowledged by the Committee.  If you fail to designate a Beneficiary by way of
a properly completed Beneficiary Designation Form acknowledged by the Committee
or if all your designated Beneficiaries predecease you or die prior to complete
distribution of your Account Balance, then your designated Beneficiary shall be
deemed to be your estate.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to withhold such payments until this
matter is resolved to the Committee's satisfaction.

          11.     Tax Withholding.  As and when any federal, state or local tax
or any other charge is required by law to be withheld with respect to the
vesting of amounts credited to you, the payment of distributions on any Units
credited to you and the distribution of Units or other amounts from your Plan
Account (a “Withholding Amount”), you agree promptly to pay the Withholding
Amount to the Company in cash.  You agree that if you do not pay the Withholding
Amount to the Company, the Company may withhold any unpaid portion of the
Withholding Amount from any amount otherwise due to you.  Notwithstanding the
foregoing, the Company may, in its sole discretion, establish and amend policies
from time to time for the satisfaction of Withholding Amounts by the deduction
of a portion of the Units credited to you under the Plan.

          12.     Administration.  It is expressly understood that the Committee
is authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Plan Agreement, all of
which shall be binding upon you.  The Committee is under no obligation to treat
you or your interest under the Plan with the treatment provided for other
participants in the Plan.

          13.     Miscellaneous.

          (a)      This Plan Agreement does not confer upon you any right to
continuation of employment by the Company, nor does this Plan Agreement
interfere in any way with the Company's right to terminate your employment at
any time.

          (b)      Nothing in this Plan Agreement is intended or should be
construed as a guarantee or assurance that you will receive any amounts in
respect of a Bonus or Year End Commission Payments or any award under the
Partners Plan, and all such entitlements remain in the sole discretion of the
Company.

          (c)      This Plan Agreement will be governed by, and construed in
accordance with, the laws of the state of New York (without regard to conflict
of law provisions).

          (d)      This Plan Agreement and the Plan constitute the entire
understanding between you and the Company regarding your year 2000 Elective
Deferral and the related Company Matching Contribution.  Any prior agreements,
commitments or negotiations concerning the same are superseded.  This Plan
Agreement may be amended only by another written agreement, signed by both
parties.

          BY SIGNING BELOW, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.

          IN WITNESS WHEREOF, the parties hereto have caused this Plan Agreement
to be executed effective as of November 15, 2000.

  Alliance Capital Management L.P.   By:      Alliance Capital Management  
           Corporation, General Partner       Participant Signature:       /s/
David Brewer


--------------------------------------------------------------------------------

  David Brewer

 